Citation Nr: 0313647	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  91-47 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased scheduler evaluation for 
lumbar strain with arthritis, currently evaluated as 20 
percent disabling.

2.  Entitlement to an exschedular evaluation for lumbar 
strain with arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to June 
1964.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In an August 1992 decision, the Board denied the claim and 
the veteran appealed to the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (hereinafter, the Court).  In a June 1994 
Order, the Court granted a Joint Motion for Remand, vacating 
the August 1992 Board decision and remanding the matter for 
additional proceedings.  The Board remanded the case pursuant 
to the Court's order, in August 1995.  The case was later 
returned to the Board and the veteran's claim was denied in 
an April 1996 decision.  The veteran again appealed to the 
Court.

In a September 1997 order, the Court granted the Appellee's 
motion for remand, vacated the April 1996 Board decision and 
remanded the case to the Board.  In April 1998 and June 2000, 
the Board remanded the case for additional development.  The 
case has since been returned to the Board.

The issue of entitlement to an extraschedular evaluation for 
lumbar strain with arthritis will be addressed in the 
subsequent remand.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant's lumbar strain with arthritis is primarily 
manifested by complaints of constant back pain, muscle spasms 
and radiculopathy into both legs and objective evidence of 
intermittent lumbar spine tenderness to palpation, no more 
than moderate limitation of motion and X-ray evidence of 
degenerative changes.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lumbar strain with arthritis have not been met.  38 U.S.C.A. 
§§  1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.326, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by a letter 
dated in July 2000, that VA would obtain all relevant 
evidence in the custody of VA.  He was also advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify the appellant of the necessary evidence and of 
his responsibility for obtaining or presenting that evidence 
has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA 
evaluations and treatment records, as well as available 
private physician evaluations have been associated with the 
claims file.  The claimant was notified of the need for VA 
examinations, and several have been accorded him.  The 
veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement and supplemental statements of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify the appellant of any inability to obtain records does 
not arise in this case.  Id.  Thus, VA's duty to assist has 
been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

Service connection was granted for myositis of the lumbar 
muscles in a June 1965 rating decision and assigned a 10 
percent evaluation.  A July 1980 rating decision 
recharacterized the veteran's disability as chronic lumbar 
strain with arthritis.  The Board, in a July 1981 decision, 
granted a 20 percent evaluation for his back disability.  In 
September 1989, the veteran raised the current claim for an 
increased evaluation for lumbar strain with arthritis.  

An October 1990 VA compensation examination report shows that 
the veteran complained of constant low back pain aggravated 
by standing or walking and occasional pain down the posterior 
thighs.  He denied numbness or tingling or any associated 
bladder or bowel symptoms.  He reported wearing a back brace 
and being unable to find employment.  Lumbosacral extension 
was to 20 degrees, bilateral rotation was to 30 degrees and 
bilateral lateral flexion to 30 degrees.  The veteran refused 
to flex his back.  He was able to sit on the examining table 
with both legs extended, squat and rise normally and heel and 
toe walk normally.  Deep tendon reflexes were brisk and 
symmetrical.  The toes were down going.  There was no 
evidence of motor or sensory disturbance.  Both thighs were 
equal in circumference; however, the left calf was one inch 
smaller than the right calf in circumference.  X-ray studies 
of the lumbosacral spine showed evidence of possible 
spondylolysis.  The diagnosis was L5-S1 spondylolysis with 
first-degree spondylolisthesis.

In February 1991, Thomas J. Chiambretti, D.O., conducted an 
orthopedic evaluation of the veteran's back.  At that time, 
the veteran complained of constant pain and reported wearing 
a brace with prolonged ambulation.  He took Motrin three 
times a day for back pain.  The veteran was observed to 
ambulate with a slight forward flexion, but without a limp or 
a list.  Examination revealed mild to moderate paravertebral 
muscle tension from levels L2 to S1 of the spine and 
increased muscle tension from levels L3 to L5 with no spasms 
noted.  Low back flexion was accomplished to 80 degrees with 
slow movement.  The veteran came up guardedly to his normal 
stance.  Extension was to less than 10 degrees.  Right-sided 
rotation was bothersome from L3 to S1 levels.  There was 
tenderness to palpation of the sciatic groove areas of the 
bilateral gluteus.  Deep tendon reflexes were intact and 
symmetrical at 1 to 2+ bilaterally for the patellas and 1+/4+ 
for the Achilles bilaterally.  Straight leg raising (SLR) was 
to 90 degrees bilaterally with some discomfort at the right 
L4-L5 area.  Sensory function appeared intact and symmetrical 
bilaterally.  There was no gross joint swelling or 
deformities noted.  There was no muscle atrophy or admission 
to hemiparesis and no evidence of neurological deficits.  The 
impressions were:  lumbar myositis with sciatica, 
spondylolysis with spondylolisthesis at L4-L5.  The examiner 
recommended the veteran undergo a neurosurgical evaluation 
with a full myelogram and computed axial tomography (CAT) or 
magnetic resonance imaging (MRI) scan to eliminate the 
possibility of nerve impingement or disc impairment.

During his March 1992 Travel Board hearing before the 
undersigned Veterans Law Judge, the veteran testified that he 
had constant low back pain with extreme discomfort a "couple 
times a month."  He could walk approximately two blocks 
before experiencing back discomfort.  He awoke in the 
mornings with pain in the small of his back.  Sometimes he 
was unable to get out of bed because of back pain.  The pain 
sometimes ran down the back of his legs and caused foot 
cramps.  He also experienced constant muscle spasm in his 
back.  He testified that he could touch his toes except 
during exacerbations of his back pain.  He wore a back brace 
whenever his back was hurting or when he had to do some sort 
of activity.  The veteran believed that he was unable to 
secure employment because of his back disability.  

VA treatment records, dated in June 1995, show the veteran 
complained of chronic aching low back pain radiating down the 
back of his thighs and not extending beyond his knees.  
Examination revealed no percussive tenderness over the 
vertebrae.  The mid-lumbar spine was tender to palpation.  
Flexion was to 80 degrees, bilateral lateral flexion was to 
30 degrees and extension to 10 degrees.  SLR was negative to 
60 degrees on the right and negative to 70 degrees on the 
left.  Strength was 5/5 in both legs and the squat test was 
negative.  Heel and toe walking was normal and the veteran 
had normal pinprick sensation.  Diagnoses included minimal 
degenerative joint disease of L5-S1 with no evidence of 
radiculopathy and persistent Grade I anterolisthesis of L5 on 
S1.

An October 1995 VA examination report shows that the veteran 
complained of constant low back pain aggravated by prolonged 
standing or walking.  He also reported "spasms" of the 
muscles of his back with "ripples" of several years duration.  
He denied back stiffness, but reported intermittent lower 
extremity weakness.  Physical examination revealed no 
postural abnormalities or fixed deformities of the spine.  
There was no tenderness to palpation.  Lumbosacral flexion 
was to 90 degrees, extension to 30 degrees, right lateral 
flexion to 30 degrees and left lateral flexion to 40 degrees.  
Bilateral rotation was to 15 degrees.  The veteran complained 
of increased discomfort during all range of motion testing.  
SLR was positive at less than 10 degrees for each lower 
extremity.  Goldthwaite's sign was consistent with a sprain 
of the sacroiliac joint.  X-ray studies of the lumbosacral 
spine revealed bilateral spondylolysis of L5 and an 
associated grade I spondylolisthesis of L5 on S1.  The 
diagnosis was bilateral spondylolysis of L5 and Grade I 
spondylolisthesis of L5 on S1.  The examiner remarked that 
the spondylolisthesis and spondylolysis (i.e., a defect of 
the pars interarticularis) were considered degenerative 
changes of the spine and, therefore, these diagnoses could 
not logically be dissociated from the appellant's previously 
diagnosed lumbar strain with arthritis.

An accompanying October 1995 VA neurology examination report 
disclosed motor strength of 5/5 in all muscle groups of both 
lower extremities, and a normal ability to appreciate a light 
touch throughout both lower extremities.  Moreover, nerve 
conduction study (NCV) and electromyography (EMG) of the 
right lower extremity revealed no electrodiagnostic evidence 
of radiculopathy, plexopathy, or mononeuropathy.  The 
examiner concluded that there was no evidence of nerve root 
compromise.

A November 1998 VA treatment record indicates that the 
veteran complained of intermittent muscle spasms and 
intermittent weakness on one side or the other of his body.  
Examination noted intermittent muscle spasms.  The veteran 
was started on Motrin and Tylenol.

In November 1998, the veteran was interviewed for a VA Social 
and Industrial survey.  At that time he complained of pain 
and stiffness in his back and reported alcohol to a better 
painkiller than his prescription drugs.  The interviewer 
opined that it was believable that the veteran's low back 
disorder affected his ability to follow a substantially 
gainful occupation.  The interviewer also noted that the 
veteran did not believe he had received a fair VA 
examination.

A March 1999 VA orthopedic examination report indicates the 
veteran again complained of constant low back pain and left 
leg muscle spasms and stiffness.  He reported occasionally 
using a back brace but denied the use of any cane or TENS 
unit.  There was no history of flare-ups.  

Examination revealed the veteran had good posture and walked 
well.  There was normal lumbar lordosis.  The pelvis was 
symmetrical with no evidence of tilting.  There was no 
evidence of spasm or atrophy of the paravertebral muscles.  
Lumbar flexion was to 65 degrees, extension to 25 degrees, 
bilateral lateral flexion to 25 degrees and bilateral 
rotation to 20 degrees.  All range of motion testing was 
accompanied by complaints of pain.  There was no spinous 
process deformity or tenderness.  Both lower extremities were 
negative for any neurological deficiency.  Reflexes were 
present in both sides including ankle and knee reflexes.  
There was no spasm or atrophy of the leg muscles and 
sensation was normal.  Although the veteran resisted SLR to 
30 degrees in the supine position with complaints of back 
pain, SLR in the sitting position was to 90 degrees without 
complaints.  The diagnosis was chronic lumbar pain with grade 
2 spondylolisthesis with spondylolysis.  The examiner noted 
that there was no listing of the spine on either side and no 
evidence of muscle spasm.  There was no abnormal mobility on 
forced motion.  And the degree of lack of motion due to 
complaints of severe pain was somewhat inconsistent with 
objective findings.  

That same month, the veteran underwent a VA neurological 
evaluation with NCV/EMG studies.  The studies showed normal 
nerve conduction studies of the left lower extremity and 
normal EMG of the left lower extremity.  The veteran was not 
able to tolerate further EMG testing of lumbosacral 
paraspinal muscles and the right lower extremity.  
Examination revealed symmetrical reflexes in all extremities.  
Pinprick, light touch and position sensation were all intact.  
Coordination was normal, as well as gait, including tandem 
gait.  The examiner concluded that there was no evidence of 
neurologic disease.  The diagnosis was low back pain of 
musculoskeletal origin.  

A July 2002 VA Social Survey report outlines the history of 
the veteran's low back injury and notes that he previously 
abused drugs and currently consumed one pint of liquor a 
week.  He complained of constant pain in his back, shoulders 
and knees.  He had not worked since 1978 and was receiving 
treatment at Ann Arbor.  

VA treatment records, dating from September 1999 to August 
2002 show the veteran was treated for various joint and 
musculoskeletal complaints, to include his back.  An October 
1999 neurosurgery progress note indicates that the veteran 
was histrionic and noted that he walked with a moderately 
spastic gait.  The examiner indicated that it appeared the 
veteran was hyperreflexia and had mild spasticity.  However, 
studies showed no evidence of cord compression or root 
compression and it was unclear as to the etiology of his 
complaints.  

An August 2002 VA neurological examination notes the veteran 
complaints of constant low back pain that sometimes radiated 
into his hips, but no radicular pain into either leg.  He 
complained of muscular pain in both his thighs, calves and 
feet with numbness in the legs.  Examination revealed the 
veteran's gait and station to be normal.  All muscle groups 
exhibited normal strength and tone and coordination was 
intact.  There was no evidence of atrophy of the muscles and 
reflexes were symmetric.  Sensory examination was intact.  
The diagnosis was chronic low back pain, no neurologic 
disability and no evidence of neurologic reason for 
unemployability.

In September 2002, the veteran underwent a VA orthopedic 
examination.  He continued to complain of constant low back 
pain aggravated by bending over with occasional pain in his 
legs.  He reported his legs and hands cramped up.  The 
examiner noted that the veteran did not show any objective 
evidence of pain such as abnormal posture, or gait 
alteration.  His equilibrium was satisfactory and tiptoeing 
was possible.  Examination of the lumbosacral spine revealed 
normal lumbar lordosis.  The pelvis was symmetrical with 
normal alignment.  There was no side tilting or scoliosis of 
the spine, neither was there any kyphosis.  Muscle tone was 
good with no evidence of spasm of the paravertebral muscles.  
There was no step-off deformity.  Lumbar extension was to 30 
degrees with complaint of pain from the beginning of motion, 
flexion to 60 degrees without complaints of pain, and to 80 
degrees with complaints of pain.   Bilateral lateral flexion 
was to 30 degrees and bilateral lateral rotation to 30 
degrees, both without complaints of pain.  Examination of the 
lower extremities revealed no evidence of limb inequality in 
length.  Muscle tone was good with no atrophy or spasm.  
Reflexes were equal and plantar reflex was flexor.  SLR is to 
75 degrees bilaterally with complaints of back pain.  Lasegue 
test and Goldthwaite test were both negative.  X-ray studies 
of the lumbosacral spine revealed grade 1 spondylolisthesis 
at L5-S1 with unilateral spondylolysis and evidence of 
degenerative changes.  A CT scan of the lumbar spine showed 
no evidence of any significant focal disc herniation.  There 
was no spinal stenosis.  There was evidence of facet joint 
arthritis of the lower lumbar spine.  The veteran declined 
EMG and nerve conduction tests.  

The examiner opined that the current condition of the 
veteran's lower back was spondylolisthesis with spondylolysis 
and some degenerative changes.  There was no evidence of 
chronic lumbar strain at that time.  There was no evidence of 
muscle spasm or fatigue or inability to move the joint.  The 
examiner opined that his back condition should not interfere 
with daily living activities.  The examiner noted that the 
veteran did not describe any flare-ups and as such no opinion 
could be given about the additional limits of functional 
ability during flare-up as well as additional degrees of 
limitation of motion.  There was no evidence of diffuse 
atrophy, fatigability, weakness or abnormal movement.  The 
examiner opined that the veteran's back disorder alone would 
not prevent him from working.

In a November 2002 addendum to the July 2002 Social Survey, 
the interviewer noted that the veteran had little to no 
contact with relatives and described himself as a loner.  He 
did not have any friends.  The interviewer felt unqualified 
to determine whether the veteran was employable.

In a November 2002 addendum, the VA neurologist opined that 
there were no neurological findings to support a finding of 
sciatic neuropathy.  The veteran's back pain would restrict 
his employment in terms of lifting no more than 25 pounds.  

Analysis

The Board notes that the veteran also asserts that his low 
back disorder has caused his unemployment.  Given the facts 
in the instant case, the Board has a responsibility to 
address the veteran's entitlement to an extraschedular 
rating.  As referred to in the introduction, the Board will 
address such issue in the remand section which follows this 
decision.  The claim for a scheduler increase rating as it 
pertains to the low back will be discussed below.  See 
VAOGCPREC 6-96 (holding that the Board is not precluded from 
issuing a final decision on the issue of an increased 
scheduler evaluation and remanding an extraschedular 
evaluation raised in connection with the claim for an 
increased rating).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An unlisted 
disability will be rated under a disease or injury closely 
related by functions affected, symptomatology, and anatomical 
location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (providing 
specific means of listing diagnostic code for unlisted 
disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's lumbar strain with arthritis is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code (Code) 5295.  A 20 percent rating is 
warranted with muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in the standing 
position.  A 40 percent evaluation is assigned when there is 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, and marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

In this case, the Board finds that there is no evidence of a 
listing of the veteran's whole spine or abnormal mobility on 
forced motion, and the medical evidence as a whole does not 
indicate marked limitation in his forward bending or a loss 
of lateral motion.  Although the October 1995 VA examination 
report indicates a positive Goldthwaite's sign, subsequent 
testing was negative.

The veteran's low back disability could also be evaluated 
under Diagnostic Code 5292, limitation of motion of the 
lumbar spine which provides a 20 percent rating for moderate 
limitation of motion and a maximal 40 percent evaluation for 
severe limitation of motion.  38 C.F.R. § 4.71, Diagnostic 
Code 5292.   However, as discussed above, the vast majority 
of the VA treatment records and examination reports show no 
more than slight or moderate limitation of motion in all 
planes.  Likewise, Dr. Chiambetti found no more than moderate 
limitation of motion.  Therefore the preponderance of the 
medical evidence shows no more than moderate limitation of 
motion.  

Diagnostic Code 5293, provides higher evaluations for 
intervertebral disc disease.  Despite the veteran's 
complaints of constant low back pain with radiculopathy, as 
well as earlier VA treatment and examination neurological 
findings that indicate possible neurological impairment in 
the veteran's lower extremities consistent with 
intervertebral disc syndrome, the more recent 1995, 1999 and 
2002 VA examinations show no evidence of motor weakness or 
muscle atrophy in his lower extremities, with intact and 
symmetrical DTR's, as well as intact sensation in both lower 
extremities.  Moreover, the 1995, 1999 and 2002 VA examiners 
found no evidence of radiculopathy or neurologic disability.  
Therefore, considering all the evidence of record, and 
particularly noting the present level of disability, the 
Board finds that the preponderance of the evidence is against 
a disability rating in excess of 20 percent under the 
provisions of 5293 or 5292, as there is no evidence of severe 
intervertebral disc syndrome or severe limitation of motion.  
38 C.F.R. § 4.7.

In considering whether the veteran sustained any additional 
functional loss as a result of his low back disability under 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, the 
Board again notes that vast majority of VA treatment and 
examination reports do not indicate any objective evidence of 
painful motion or functional loss due to pain, despite the 
veteran's complaints of pain.  Although several reports note 
the veteran's complaints of pain with low back range of 
motion testing, the March 1999 orthopedic examiner opined 
that the degree of lack of motion due to complaints of severe 
pain was somewhat inconsistent with objective findings.  
Likewise, although the veteran complained of lower extremity 
weakness, there is no objective evidence of such.  Nor has he 
complained of fatigability or incoordination in his back or 
of flare-ups and there is no objective evidence of such at 
the time of any of his VA examinations.  Considering the 
limitation of motion with pain on motion, the Board does not 
conclude that the veteran's disability picture more closely 
resembles the severity required for a rating greater than 20 
percent.  38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, 8 Vet. App. 
at 206.

There are other diagnostic codes for evaluating the spine 
that provide a rating greater than 10 percent.  However, 
there is no evidence of vertebral fracture, Diagnostic Code 
5285, or ankylosis, Diagnostic Codes 5286 and 5289.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).


ORDER

An increased evaluation for lumbar strain with arthritis is 
denied.




REMAND

The Board's April 1998 and June 2000 remands directed the RO 
to address in a rating action whether the veteran was 
entitled to an extraschedular evaluation for his low back 
disorder, pursuant to 38 C.F.R. § 3.321 (2002).  Although 
addressed in a July 1999 supplemental statement of the case, 
the June 2000 remand specifically indicated that the RO 
should expressly address the issue in a rating decision.  
Accordingly, the RO should undertake any necessary 
development deemed necessary and adjudicate whether the 
veteran is entitled to an extraschedular evaluation for his 
service-connected lumbar strain with arthritis.  Stegall v. 
West, 11 Vet. App 268 (1998).  

In view of the foregoing, the case is REMANDED to the RO for 
the following action:  

The RO should undertake any development 
deemed necessary and expressly determine 
in a rating action whether the veteran is 
entitled to an extraschedular evaluation 
for his low back disorder under the 
provisions of 38 C.F.R. § 3.321.  

If the benefit sought on appeal is not granted and a timely 
notice of disagreement is received with respect to this 
issue, a statement of the case containing adequate reasons 
and bases should be issued and the veteran and his 
representative provided an opportunity to respond.  The 
veteran should be informed of the requirements to perfect an 
appeal with respect to this issue.  By this REMAND, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



